
 
 Exhibit 10.58
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
BETWEEN:
 
GRAN TIERRA ENERGY INC., an Alberta corporation (“GTEI”) and GRAN TIERRA ENERGY
INC., a Nevada corporation (“Gran Tierra”)
 
(GTEI and Gran Tierra are collectively referred to herein as, the “Company”)
 
- and
 
DANA QUENTIN COFFIELD, an individual ordinarily resident in the City of Calgary
in the Province of Alberta
 
(the “Executive”)
 
(collectively referred to as the “Parties”)
 
RECITALS:
 
A.
The Executive has specialized knowledge and valuable skills and experience which
are critical to the management and success of the business.

 
B.
The Company wishes to secure the services of the Executive and to ensure that
the Executive remains President and Chief Executive Officer of the business.

 
C.
The Executive is currently an employee of the Company pursuant to an employment
agreement between the Executive and the Company dated April 29, 2005, as amended
(the “Prior Agreement”).

 
D.
The Parties wish to set forth their entire understanding and agreement with
respect to the subject matter hereof and replace the Prior Agreement in its
entirety with this Executive Employment Agreement (the “Agreement”).

 
THEREFORE, the Parties agree as follows:
 
ARTICLE 1
DUTIES AND RESPONSIBILITIES
 
1.1           Position.
 
The Company confirms the appointment of the Executive to the position of
President and Chief Executive Officer.  The Executive will undertake those
duties and responsibilities set out in Schedule “A” to this Agreement as well as
those duties reasonably assigned to the Executive by the Board of Directors of
the Company (the “Board”).  The Executive will report to the Board.  The parties
agree that the relationship between the Company and the Executive created by
this Agreement is that of employer and employee.
 

 
 

--------------------------------------------------------------------------------

 

1.2           Other Engagements.
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of the Board.
 
1.3           Reassignment.
 
The Company shall not reassign the Executive to another position within the
Company itself, or to a position within a subsidiary, affiliated or related
corporate entity (“Member Company” or “Member Companies”) or alter the duties,
responsibilities, title, or reporting lines of the Executive or change the
location of the Executive’s employment unless the Executive agrees to such
reassignment or alteration.
 
1.4           Travel.
 
The Executive shall be employed at the Company’s location in Calgary,
Alberta.  The Executive shall be available for such business related travel as
may be required for the purposes of carrying out the Executive’s duties and
responsibilities.  The Executive shall be entitled to business class tickets for
domestic or international flights with a duration of more than 1 hour.  The
Executive will be entitled to choose suitable accommodations when travelling on
Company business.
 
ARTICLE 2
TERM OF EMPLOYMENT
 
Executive’s employment with the Company is for no specified duration and
constitutes at-will employment.  Executive’s employment may be terminated at any
time by either of the Parties, subject to the provisions of Article 9.
 
ARTICLE 3
BASE SALARY
 
The Executive will be paid an annual salary in an amount determined by the
Board, subject to applicable statutory deductions (the “Base Salary”).  The
Executive’s Base Salary will be payable in accordance with Company practices and
procedures as they may exist from time to time.  Base Salary will be reviewed
and may be increased on an annual basis by the Board, with input from the
Executive.
 
ARTICLE 4
BONUS
 
4.1           Bonus Eligibility.
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive’s
employment (the “Bonus”) as determined by the Board from time to time.
 

 
2

--------------------------------------------------------------------------------

 

4.2           Bonus Payment.
 
The Bonus shall be payable within sixty (60) days after the end of the fiscal
year (but in no event later than March 15 of such following year), and will be
based upon the Executive’s performance during the preceding year.
 
ARTICLE 5
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its employees and for its executive
officers specifically.  During a leave of absence for disability, the Company
will continue to pay the Executive’s Base Salary (less any amounts paid pursuant
to a short term disability insurance policy) until such time as the Executive
begins to receive long-term disability insurance benefits.
 
ARTICLE 6
VACATION
 
The Executive will be entitled to five weeks vacation per year.  Payment of all
vacation pay will be at Base Salary.  The Executive will arrange vacation time
to suit the essential business needs of the Company.  Unused vacation
entitlement will be carried over into the following calendar year to a maximum
entitlement of eight weeks in any one year.  On leaving the employment of the
Company for whatever reason, the Company will compensate the Executive for any
accrued but unused vacation entitlement based upon the Executive’s then current
Base Salary.
 
ARTICLE 7
STOCK OPTIONS
 
The Company will provide the Executive with the right to participate in stock
option plans and/or incentive award plans approved by the Board.
 
ARTICLE 8
PERQUISITES AND EXPENSES
 
The Company recognizes that the Executive will incur expenses in the performance
of the Executive’s duties.  The Company shall reimburse the Executive for any
reasonable out of pocket expenses incurred in the course of employment.  To the
extent that any expense reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), any such reimbursements payable pursuant to this
Agreement shall be paid no later than December 31 of the year following the year
in which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and the right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
 

 
3

--------------------------------------------------------------------------------

 

ARTICLE 9
TERMINATION OF EMPLOYMENT
 
9.1           Termination Without Notice.
 
This Agreement and the Executive’s employment with the Company may be
terminated, without the Company being obligated to provide the Executive with
advance notice of termination or pay in lieu of such notice, whether under
contract, statute, common law or otherwise, in the following circumstances:
 
(a)           Voluntary Resignation.
 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of sixty (60) days’ advance written notice to the Company.  The
Executive will not be entitled to receive any further compensation or benefits
whatsoever other than those which have accrued up to the Executive’s last day of
active service with the Company.  The Company may, at its discretion, waive in
whole or in part such notice by paying the Executive, following his last day of
active service, his Base Salary during the balance of such sixty (60) day period
in lieu to the Executive on the Company’s regular payroll dates.  This payment
of Base Salary in lieu of notice is intended to be exempt from Code Section 409A
under Treasury Regulation Section 1.409A-1(b)(4).
 
(b)           Cause.
 
"Cause" is defined as any of the following:


(a) conviction of, or plea of nolo contendere to, a felony;


(b) participation in a fraud against the Company;


(c) participation in an act of dishonesty against the Company intended to result
in your personal enrichment;


(d) willful material breach of the Company's written policies;


(e) intentional significant damage to the Company's property by you;


(f) material breach of this Agreement; or


(g) conduct by you that, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve provided that in such event, the
Company shall provide notice to you describing the nature of the gross unfitness
and you shall thereafter have ten (10) days to cure such gross unfitness if such
gross unfitness is capable of being cured.

 
4

--------------------------------------------------------------------------------

 



The Company may not terminate your employment for Cause unless and until you
receive a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the Board of Directors of the Company ("Board") finding that in
the good faith opinion of the Board, that "Cause" exists and specifying the
particulars thereof in reasonable detail.


9.2           Termination by the Company without Cause.
 
The Company may terminate the Executive’s employment without Cause at any
time.  If such termination constitues a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h)), and provided the Executive
executes and allows to become effective the Company’s standard form of release
of claims within thirty (30) days following the separation from service, the
Company will pay the Executive cash severance (the “Separation Package”) equal
to two years’ Total Cash Compensation in a lump sum on the date that is thirty
(30) days after the separation from service.
 
“Total Cash Compensation” is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period.
 
9.3           Termination by the Executive for Good Reason.


Should the Executive terminate his employment for Good Reason, as hereinafter
defined, and provided such termination constitues a separation from service, and
provided further that the Executive executes and allows to become effective the
Company’s standard form of release of claims within thirty (30) days following
the separation from service, the Company will pay the Executive the Separation
Package set out in section 9.2 in a lump sum on the date that is thirty (30)
days after the separation from service.  Failure of the Executive to terminate
his employment in a manner that constitutes a separation from service effective
not later than forty days (40) after the occurrence of any event which would
constitute Good Reason shall constitute waiver of his right under this section
9.3 as to such triggering event.  Executive may terminate his employment for
Good Reason so long as Executive tenders his resignation to the Company within
thirty (30) days after the occurrence of the event that forms the basis for the
resignation for Good Reason; provided, however, that Executive must provide
written notice to the Company describing the nature of the event that Executive
believes forms the basis for the resignation for Good Reason, and the Company
shall thereafter have ten (10) days to cure such event.


“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:


 
(a)
an adverse change in the Executive’s position, titles, duties (including any
position or duties as a director of the Company) or responsibilities (including
new, additional or changed formal or informal reporting responsibilities) or any
failure to re-elect or re-appoint him to any such positions, titles, duties or
offices, except in connection with the termination of his employment for Cause;


 
5

--------------------------------------------------------------------------------

 



 
(b)
a reduction by the Company of the Executive’s Base Salary except to the extent
that the annual base salaries of all other executive officers of the Company are
similarly reduced or any change in the basis upon which the Executive’s annual
compensation is determined or paid if the change is or will be adverse to the
Executive except that an award of annual performance bonuses by the Company’s
Compensation Committee (and approved by the Board of Directors) are
discretionary and in no instance shall be considered adverse to Executive if
such performance bonus is reduced from a prior year or if an annual performance
bonus is not paid;



 
(c)
a Change in Control (as defined below) of the Company occurs; or



 
(d)
any breach by the Company of any material provision of this Agreement.



A “Change in Control” is defined as:


(a) a dissolution, liquidation or sale of all or substantially all of the assets
of the Company;


(b) a merger or consolidation in which the Company is not the surviving
corporation;


(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or


(d) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any affiliate of the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.


9.4           Section 409A.  Application of Internal Revenue Code Section
409A.   If the Company (or, if applicable, the successor entity thereto)
determines that the Separation Package and/or any other termination payments and
benefits provided under this Agreement or otherwise (the “Payments”) constitute
“deferred compensation” under Code Section 409A (together, with any state law of
similar effect, “Section 409A”) and Executive is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i)) of the Company or any successor
entity thereto upon his separation from service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A as a result of the payment of compensation upon his separation from
service, the timing of the Payments shall be delayed as follows:  on the earlier
to occur of (i) the date that is six months and one day after the date of the
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Payments that Executive would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the Payments
had not been delayed pursuant to this paragraph and (B) commence paying the
balance of the Payments in accordance with the applicable payment schedules set
forth above.  Notwithstanding the foregoing, it is intended that each
installment of the Payments provided under this Agreement is a separate
“payment” for purposes of Section 409A and that the Payments are exempt from
Section 409A under Treasury Regulation Section 1.409A-1(b)(4).  This Agreement
is intended to be interpreted to the greatest extent possible as providing for
payments that are exempt from, or, if that is not possible, compliant with, the
provisions of Section 409A.

 
6

--------------------------------------------------------------------------------

 



ARTICLE 10
DIRECTORS/OFFICERS LIABILITY
 
10.1           Indemnity.
 
Gran Tierra shall provide to the Executive indemnification in accordance with
the Indemnification Agreement entered into between Gran Tierra and the
Executive.


 
10.2           Insurance.
 
 
(a)
Gran Tierra shall purchase and maintain, throughout the period during which the
Executive acts as a director or officer of Gran Tierra or a Member Company and
for a period of two years after the date that the Executive ceases to act as a
director or officer of Gran Tierra or a Member Company, directors’ and officers’
liability insurance for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, such that the
Executives insurance coverage is, at all times, at least equal to or better than
any insurance coverage Gran Tierra purchases and maintains for the benefit of
its then current directors and officers, from time to time.

 
 
(b)
If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Executive or the Executive’s heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
Gran Tierra for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, Gran Tierra shall pay
the deductible for and on behalf of the Executive or the Executive’s heirs,
executors, administrators or other legal representatives, as the case may be.

 
10.3           Survival.
 
The provisions of sections 10.1 and 10.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive with the
Company and such provisions shall continue in full force and effect in
accordance with such Indemnification Agreement and the provisions of this
Agreement for the benefit of the Executive.
 

 
7

--------------------------------------------------------------------------------

 

ARTICLE 11
NON-COMPETITION AND CONFIDENTIALITY
 
11.1           Non-Competition.
 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of the Company and will occupy a position of high fiduciary trust
and confidence, pursuant to which he has developed and will develop and acquire
wide experience and knowledge with respect to all aspects of the services and
businesses carried on by Gran Tierra and its Member Companies and the manner in
which such businesses are conducted.  It is the expressed intent and agreement
of the Executive and of the Company that such knowledge and experience shall be
used solely and exclusively in the furtherance of the business interests of Gran
Tierra and its Member Companies and not in any manner detrimental to them.  The
Executive therefore agrees that so long as he is employed by the Company
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of Gran Tierra or any of its Member Companies.
 
11.2           Confidentiality.
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Company and will become knowledgeable, aware and possessed
of all confidential and proprietary information, know-how, data, strategic
studies, techniques, knowledge and other confidential information of every kind
or character relating to or connected with the business or corporate affairs and
operations of Gran Tierra and its Member Companies and includes, without
limitation, geophysical studies and data, market data, engineering information,
shareholder data, client lists, compensation rates and methods and personnel
information (collectively “Confidential Information”) concerning the business of
Gran Tierra and its Member Companies.  The Executive therefore agrees that,
except with the consent of the Board, he will not disclose such Confidential
Information to any unauthorized persons so long as he is employed by the Company
pursuant to this Agreement and for a period of 24 months thereafter; provided
that the foregoing shall not apply to any Confidential Information which is or
becomes known to the public or to the competitors of Gran Tierra or its Member
Companies other than by a breach of this Agreement.
 
11.3           Following Termination of Agreement.
 
Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a senior officer and key employee of the Company,
the Executive shall not be prohibited from obtaining employment with or
otherwise forming or participating in a business competitive to the business of
the Company after termination of this Agreement and the Executive’s employment
with the Company.
 

 
8

--------------------------------------------------------------------------------

 

ARTICLE 12
CHANGES TO AGREEMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect.  Notwithstanding the
foregoing, the Company may assign this agreement to Member Company, without the
consent of the Executive.


 
ARTICLE 13
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.
 
ARTICLE 14
GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.
 
ARTICLE 15
NOTICES
 
15.1           Notice to Executive.
 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.
 
15.2           Notice to Company.
 
Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
 
Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada T2R 0B2
Fax: (403) 265-3242
Attn:  Chief Financial Officer
 
ARTICLE 16
WITHHOLDING
 
All payments made by the Company to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.
 

 
9

--------------------------------------------------------------------------------

 

ARTICLE 17
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof of the Executive’s own free will and with full
capacity and authority to do so.
 


ARTICLE 18
REPLACEMENT OF PRIOR AGREEMENT


The Parties acknowledge that the Prior Agreement is hereby replaced in its
entirety by this Agreement.  Pursuant to Article 12 of the Prior Agreement, this
Agreement shall be effective, and the Prior Agreement shall be terminated, upon
the execution of this Agreement by the Parties.  Upon such execution, all
provisions of the Prior Agreement are hereby superseded in their entirety and
replaced herein and shall have no further force or effect.
 


 
(remainder of page intentionally left blank)
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date set
forth below, with an effective date as of November 4, 2008.


 
GRAN TIERRA ENERGY INC.
 
 
By:      /s/ Martin H. Eden                                    
Name: Martin H. Eden
Title: CFO
 
 
Date: November   , 2008                                       
 
GRAN TIERRA ENERGY INC.
 
 
By:      /s/ Martin H. Eden                                    
Name: Martin H. Eden
Title: CFO
 
 
Date: November   , 2008                                       
 
SIGNED, SEALED DELIVERED
In the presence of:
 
 
/s/ Sonya Messner                                              
                              Witness
 
 
 
 
/s/ Dana Coffield                                                   
                    Dana Quentin Coffield
 
Date: November 4, 2008                                       


 
11

--------------------------------------------------------------------------------

 

SCHEDULE “A”
 
Duties and Responsibilities for President
 
·
President shall report directly to the Board of Directors.

 
·
Strategic leadership – formulate and recommend strategies to the Board to
maximize shareholder value and long-term success of the Company; implement
capital and operating plans; identify principal risks to the Company’s business
and take appropriate steps to manage these risks; keep the Board fully informed
on all significant operational, financial and other matters relevant to the
Company.

 
·
Technical Leadership – ensure a rigorous and disciplined approach to technical
work of the Company with regard to geology geophysics and related disciplines;
encourage technical innovation, imagination and pragmatism.

 
·
Financial Leadership – develop annual capital commitment and expenditure budgets
for approval by the Board; develop annual operating forecasts; authorize the
commitment of funds sanctioned by the Board; authorize the commitment of
contracts, transactions and arrangements in the ordinary course of business;
take reasonable steps to ensure the Company’s assets are adequately safeguarded.

 
·
Administrative Leadership – develop and maintain a sound and effective
organizational structure; ensure all members of the organization have clear
responsibilities.

 
·
Public Leadership – maintain effective communications and appropriate
relationships with shareholders and other stakeholders; manage interactions
between the Company and the public and act as the principal spokesperson for the
Company.

 
·
Compliance Leadership – establish effective control and coordination mechanisms
for all operations arid activities of the Company; take reasonable steps to
ensure the safe, efficient operation of the Company and its employees/workers ;
ensure all operations and activities are in compliance with laws, regulations
and the Company’s code of business conduct and ethics and other policies and
practices approved by the Board; foster a high performance corporate culture
that promotes ethical practices and encourages individual and corporate
integrity and responsibility.


 
 

--------------------------------------------------------------------------------

 
